COXE, Circuit Judge
(dissenting). This action is sui generis and it is altogether improbable that another similar controversy will arise. There is, therefore, little danger that a decision which permits a claimant, so seriously injured as was Oppenheim, to receive some redress for his wrongs will be “recorded for a precedent” in the case of claims susceptible of easy proof.
The appellant is not making an- extraordinary or unreasonable demand of the court; all he asks is that, pending the proof of his claim in the state court,- the entire property of the railway company shall not be distributed to other creditors, rendering any judgment he may recover a mere brutum fulmen. The petitioner seeks by this proceeding redress against the Metropolitan Street Railway Company and its receiver for one of tire most grievous wrongs which can befall a reputable member of the bar, viz., disbarment. He was charged with having procured perjured testimony to be given in an action against the defendant Railway Company for damages which action resulted in a verdict of $5,000 for the plaintiff. The referee to whom the matter was referred found the appellant guilty and he was disbarred by an order of the Appellate Division of the Supreme Court on March 22, 1901. On Eebruary 7, 1913, he was reinstated, having at last discovered proof of the source of the perjured testimony. During this period of twelve j^ears he suffered the ignbminy of the judgment against him. His principal means of livelihood was taken from him, as he was unable to practice his profession. His vindication came when it was discovered that the testimony on which the decree of disbarment rested was false and was procured by the agents of the railway,. *123knowing it to be false. The general order fixing the last day for filing claims against the Metropolitan Company provided that they must be presented to the special master on or before January 15, 1908. The petitioner was not reinstated until February, 1913, five years thereafter.
The claim arose in March, 1901, when the petitioner was disbarred, it existed in January, 1908, but it could not be asserted or presented then for lack of proof which the petitioner was unable to procure at that time. If what this petitioner alleges be true, his life has been wrecked during its best years by false testimony brought against him by the Metropolitan Street Railway Company. He has known of his innocence, but only recently, and in an unexpected manner, has he been able to secure the proof. The delay was not due to his negligence or lack of effort. In such circumstances every consideration of fairness demands that a just and meritorious claim should not be lost in a maze of technicalities. In fact it would seem that all of those indirectly responsible for this wrong should be glad to see that some substantial reparation is made. The claim is not a contingent claim but one depending upon proof which has only recently been discovered. On and prior to January 15, 1908, the appellant knew that he had a claim but he could not assert it for lack of proof. Within a reasonable time after his vindication carne he asked relief in the District Court. lie could not have proved his claim prior to January 15, 1908, because it was not until five years after-wards that lie was reinstated as a lawyer. Until he was vindicated by the Appellate Division it is idle to talk of laches in presenting the claim. Even now the appellant does not ask that anything be paid him until he has established his claim and the amount of his damages by competent proof. All he asks is that when the claim is liquidated he will not be met by the statement that the receiver has no funds.
If what he asserts be true he has been grievously wronged by the Metropolitan Street Railway Company acting through its attorneys and agents. He asks for an opportunity to present his case to a jury and hopes to recover some damages for the ignominy he has suffered and the pecuniary loss sustained by reason of his being prevented from practicing his profession during twelve of the best years of his life, lie is met by a plea that his claim is barred, that he has waited too long to assert it and that in any event it will he inconvenient for the receiver to keep a fund on hand to meet a judgment which he may recover. To my mind this is not the time nor is this the tribunal to settle these questions. If the petitioner has no case the trial court will so say, if on the other hand he has a valid cause of action he should not, when he seeks to enforce it, be met with the statement that, knowing of his claim, this court and the District Court permitted the receiver to divest himself of every vestige of property which might satisfy the judgment.
I appreciate the necessity of having the receivership terminated as soon as possible, but I cannot believe that it would seriously embarrass the receivership if a reasonable sum were set aside for a short period *124to meet any judgment which the petitioner may recover. Even were this otherwise, I think matters based on convenience should be subordinate to matters based on right.